Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondents, dated March 25, 1977, which, after a hearing, denied petitioner’s application for exemption from real estate taxation of certain premises it owns and which it had leased at a stated rental to a not-for-profit corporation for use as a senior citizens’ center. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination denying the application for an exemption is supported by substantial evidence. Hopkins, J. P., Martuscello, Rabin and Hawkins, JJ., concur.